By the Court,
McCarran, J.:
This case presents the precise question involved in the case of First National Bank of Ely v. Meyers, 39 Nev. 235, 150 Pac. 308. Upon authority of that case the judgment will be affirmed.
We appreciate that the question involved in these two cases is of the greatest importance, not only to the parties to these two suits, but to the bar and the people generally. The learned junior justice, who files a dissenting opinion in this case, did not participate in the decision by this court in the Meyers case, supra. In the latter case there is now pending a petition for a rehearing. We have concluded not to determine the petition for a rehearing in the Meyers case until after the publication of the opinions filed in this case and opportunity afforded for any member of the bar to be heard amicus curise upon the question involved. We are advised that counsel for appellant in the case at bar has left the state, and whether he or other counsel for appellant appears further by way of petition for a rehearing in this case, the judgment now entered will be subject to further order dependent upon the final disposition of the petition for rehearing in the Meyers case, so that the final disposition of the two cases by this court will be the same.
The two points of view, relative to theproper construction to be placed on our constitutional and statutory provisions concerning homesteads and community property, are presented in the opinion heretofore rendered in the Meyers case and in the dissenting opinion in this case. The divergent views are worthy of most careful consideration, not only by the members of the court, but by the bar in *253general. Subject to the conditions heretofore stated, the judgment is affirmed.
Norcross, C. J.: I concur.